Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 11 and 17 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 6, 9 – 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2019/0149280 A1) in view of Noh et al. (US 2019/0274140 A1) and Merlin (US 2021/0014871 A1), hereinafter Merlin ‘871.
Regarding claim 1, Seok teaches a method, comprising: by operation of a transmitting device (Fig. 5: STA1), determining a transmission duration for data frames to a plurality of different receiving devices (paragraph 83: duration information; paragraph 80 and Fig. 5: receiving devices represented by STA2 and STA3), the transmission duration including at least interframe spacings that separate the data frames from one another (see Fig. 5; paragraph 83: SIFS); by operation of the transmitting device, transmitting at least one control message over a medium to reserve the medium for the transmission paragraph 83: RTS frame); wherein the transmitting device operates according to a contention based protocol (paragraph 83: RTS and CTS; also described in paragraph 79: CSMA/CA). 
	Seok fails to explicitly disclose by operation of the transmitting device, transmitting the data frames over the same medium to each of the plurality of receiving devices, individually and sequentially in time, during the transmission duration without another request to reserve the medium for any of the receiving devices.
	However, Noh teaches by operation of the transmitting device, transmitting the data frames over the same medium to each of the plurality of receiving devices, individually and sequentially in time, during the transmission duration without another request to reserve the medium for any of the receiving devices (paragraph 16; Figures 3 and 4. Noh’s Figures 3 and 4. Noh illustrates AP 10 transmitting data frames in the same TXOP (40MHz (same medium) in Figure 3 and 20MHz (same medium) in Figure 4) individually and sequentially to each of STA1, STA2, STA 3 and STA4. Also refer to paragraph 9).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s method by incorporating the teachings of Noh, for the purpose of saving time and reducing the possibility of interference.
Seok and Noh fail to explicitly disclose the data frames addressed to different receiving devices.
see Figure 7; paragraph 64: the AP may transmit a sequence of packets to its associated STAs).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok and Noh’s method by incorporating the teachings of Merlin ‘871, for the purpose of ensuring data packets are transmitted to each station.
Regarding claim 3, Seok teaches the method of claim 1, wherein: the at least one control message comprises a request-to-send packet having duration field to establish the transmission duration (paragraph 83: RTS frame and duration information). 
Regarding claim 4, Seok teaches the method of claim 1, wherein: the at least one control message comprises a series of packets, each packet having a duration field that determines a transmission time for a next data frame in the transmission duration (paragraph 83: RTS frame and duration information; further described in paragraph 95). 
Regarding claim 5, Seok teaches the method of claim 4, wherein: each data frame includes the duration field for a next data frame in the sequence (paragraph 83: RTS frame and duration information; further described in paragraph 95). 
Regarding claim 6, Seok teaches the method of claim 1, wherein: the at least one control message comprises at least one beacon packet transmitted for reception by all the receiving devices that enables control of the medium by the transmitting device (paragraph 76: beacon; paragraph 80: Transmission from STA1 to STA2 and STA3). 
Regarding claim 9, Seok teaches the method of claim 1, wherein: sequentially transmitting the data frames includes transmitting a sequence of data frames to the paragraphs 82-83: CTS). 
Regarding claim 10, Seok teaches the method of claim 1, wherein: the data frames are transmitted according to at least one IEEE 802.11 wireless standard, and are selected from the group of: media access control protocol data units (MPDUs) and aggregated MPDUs (A- MPDUs) (paragraphs 45: IEEE 802.11 and paragraph 87: MPDU). 
Regarding claim 11, Seok teaches a device (Fig. 5: STA1), comprising: memory circuits formed in an integrated circuit (IC) substrate configured to store data frames for transmission to a plurality of receiving devices (see Fig. 1: memory 40; paragraphs 13 and 49; integrated circuits are inherent); and control circuits formed in the IC substrate (see Fig. 1; paragraphs 13 and 49. Control circuits are inherent) and configured to determine a transmission duration for the transmission of the data frames to the receiving devices (paragraph 83: duration information; paragraph 80 and Fig. 5: receiving devices represented by STA2 and STA3), the transmission durations including at least interframe spacings that separate one data frame transmissions from a next data transmission (see Fig. 5; paragraph 83: SIFS), reserve the medium for the transmission duration by transmitting at least one control message over the medium (paragraph 83: RTS frame), and transmit the data to each receiving device during the transmission duration with sequential data transmissions (see Fig. 5; paragraphs 80 and 83. Transmission from STA1 to STA2 and STA3); wherein the control circuits execute transmissions according to a contention based protocol to control the medium (paragraph 83: RTS and CTS; also described in paragraph 79: CSMA/CA). 

However, Noh teaches transmitting the data over the same medium to each receiving device during the transmission duration with sequential data transmissions, individually and sequentially in time, and without another control message to reserve the medium (paragraph 16; Figures 3 and 4. Noh’s Figures 3 and 4. Noh illustrates AP 10 transmitting data frames in the same TXOP (40MHz (same medium) in Figure 3 and 20MHz (same medium) in Figure 4) individually and sequentially to each of STA1, STA2, STA 3 and STA4. Also refer to paragraph 9)..
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s method by incorporating the teachings of Noh, for the purpose of saving time and reducing the possibility of interference.
Seok and Noh fail to explicitly disclose the data frames addressed to different receiving devices.
However, Merlin ‘871 teaches the data frames addressed to different receiving devices (see Figure 7; paragraph 64: the AP may transmit a sequence of packets to its associated STAs).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok and Noh’s method by 
Regarding claim 13, Seok teaches the device of claim 11, wherein: the control circuits are configured to transmit a request-to-send packet with radio circuits, the request-to-send packet having duration field to establish the transmission duration (paragraph 83: RTS frame and duration information; further described in paragraph 95). 
Regarding claim 14, Seok teaches the device of claim 11, wherein: each data frame has a duration field that determines a transmission time for a next data frame in the sequential transmission (paragraph 83: RTS frame and duration information; further described in paragraph 95). 
Regarding claim 15, Seok teaches the device of claim 11, wherein: the control circuits are configured to transmit at least one beacon packet with radio circuits, the at least one beacon packet configured for reception by all the receiving devices and including parameters that enable control of the medium by the device (paragraph 76: beacon; paragraph 80: Transmission from STA1 to STA2 and STA3; paragraph 83). 


Claims 2  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, Noh and Merlin ‘871 as applied to claim 1 above, and further in view of Lee et al. (US 2017/0272193 A1).
Regarding claims 2 and 12, Seok teaches method of claim 1, comprising video use (paragraph 5), but Seok fails to explicitly disclose audio data, although it is well known in the art for video to comprise audio.
paragraph 80: audio recorder, audio player).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s system by incorporating the teachings of Lee, for the purpose of enabling transmission and reception of sound.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, Noh and Merlin ‘871 as applied to claim 1 above, and further in view of Lou et al. (US 2018/02423355 A1).
Regarding claims 7 and 16, Seok teaches the method of claim 1, but fails to explicitly disclose wherein: the transmitting device transmitting at least one control message includes establishing sequential wake times for each receiving device; the transmission duration includes the wake times for the receiving devices; and by operation of the transmitting device, sequentially transmitting the data frames for each receiving device during the wake time of the receiving device; wherein the wake times for different receiving devices do not overlap one another in time. 
	However, Lou teaches wherein: the transmitting device transmitting at least one control message includes establishing sequential wake times for each receiving device; the transmission duration includes the wake times for the receiving devices; and by operation of the transmitting device, sequentially transmitting the data frames for each receiving device during the wake time of the receiving device; wherein the wake times for different receiving devices do not overlap one another in time (paragraphs 83-84 and end of paragraph 93).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seok, Noh and Merlin ‘871 as applied to claim 1 above, and further in view of Merlin et al. (US 2018/0167324 A1), hereinafter Merlin ‘324
Regarding claim 8, Seok teaches the method of claim 1, but fails to explicitly disclose by operation of the transmitting device, in response to buffer status information from the receiving devices, determining if any receiving devices have upload data frames for transmission from the receiving device to the transmitting device; and if a receiving device has upload data, including the transmission time of the upload data from the receiving device to the transmitting device in the transmission duration. 
	However, Merlin ‘324 teaches by operation of the transmitting device, in response to buffer status information from the receiving devices, determining if any receiving devices have upload data frames for transmission from the receiving device to the transmitting device; and if a receiving device has upload data, including the transmission time of the upload data from the receiving device to the transmitting device in the transmission duration (paragraph 78). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s system by incorporating .

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2019/0149280 A1) in view of Lee et al. (US 2017/0272193 A1), Noh et al. (US 2019/0274140 A1) and Merlin (US 2021/0014871 A1), hereinafter Merlin ‘871.
Regarding claim 17, Seok teaches a system (Figs. 1 and 5), comprising: a plurality of data receivers (Figs. 1: WLAN device; Fig. 5: STA1, STA2, STA3; paragraph 5); a controller (see Fig. 1: PHY processor 15) configured to receive data for transmission to the plurality of data receivers (see Fig. 1: receive data from MAC processor 11 for transmission to STA2 and STA3; paragraph 80), arrange the data into a burst of sequential data frames (see Fig. 5; paragraphs 80 and 83. Transmission from STA1 to STA2 and STA3), determine a transmission duration that includes the transmission of the data frames and at least interframe spacings between the data frames (paragraph 83: duration information; paragraph 80 and Fig. 5: receiving devices represented by STA2 and STA3; paragraph 83: SIFS), reserve a medium for the transmission duration by transmitting at least one control message over the medium (paragraph 83: RTS frame), and sequentially transmit the data frames to the data receivers during the transmission duration (see Fig. 5; paragraphs 80 and 83. Transmission from STA1 to STA2 and STA3). 
	Seok teaches video use (paragraph 5), but Seok fails to explicitly disclose audio and audio data receivers, although it is well known in the art for video to comprise audio.
paragraph 80: audio recorder, audio player).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s system by incorporating the teachings of Lee, for the purpose of enabling transmission and reception of sound.
Seok fails to explicitly disclose transmit the data frames over the same medium to each of the audio data receivers, individually and sequentially in time, during the transmission duration without another control message to reserve the medium.
However, Noh taches transmit the data frames over the same medium to each of the audio data receivers, individually and sequentially in time, during the transmission duration without another control message to reserve the medium(paragraph 16; Figures 3 and 4. Noh’s Figures 3 and 4. Noh illustrates AP 10 transmitting data frames in the same TXOP (40MHz (same medium) in Figure 3 and 20MHz (same medium) in Figure 4) individually and sequentially to each of STA1, STA2, STA 3 and STA4. Also refer to paragraph 9).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s method by incorporating the teachings of Noh, for the purpose of saving time and reducing the possibility of interference.
Seok and Noh fail to explicitly disclose the data frames addressed to different receiving devices.
see Figure 7; paragraph 64: the AP may transmit a sequence of packets to its associated STAs).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok and Noh’s method by incorporating the teachings of Merlin ‘871, for the purpose of ensuring data packets are transmitted to each station.
Regarding claim 18, Seok and Lee teach system of claim 17, wherein Seok fails to explicitly disclose the audio data comprises real time streaming audio data. 
	However, Lee teaches real time streaming audio data (paragraph 5: real-time).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s system by incorporating the teachings of Lee, for the purpose of receiving data at the time at which processing it occurs.
Regarding claim 20, Seok teaches the system of claim 17, wherein: the data frames are transmitted according to at least one IEEE 802.11 wireless standard, and are selected from the group of: media access control protocol data units (MPDUs) and aggregated MPDUs (A- MPDUs) (paragraphs 45: IEEE 802.11 and paragraph 87: MPDU).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seok, Noh, Merlin ‘871 and Lee as applied to claim 17 above, and further in view of Garg et al. (US 2004/0008627 A1).
Regarding claim 19, Seok and Lee teach the system of claim 17, but fails to explicitly disclose wherein: the controller is configured to transmit the data frames to the audio receivers no more than 30 ms after receiving the audio data. 
	However, Garg teaches wherein: the controller is configured to transmit the data frames to the audio receivers no more than 30 ms after receiving the audio data (paragraph 5: 30 milliseconds of audio data per packet).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seok’s system by incorporating the teachings of Garg, for the purpose of minimizing delay and distorted audio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA L MURPHY/Primary Examiner, Art Unit 2462